Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of August 4, 2014
(the “Effective Date”), by and among General Nutrition Centers, Inc., a Delaware
corporation (“GNCI”), GNC Holdings, Inc., a Delaware corporation (“GNC
Holdings”) (generally both or, as applicable, either, referred to herein as the
“Company”), and Michael Archbold (the “Executive”) (collectively, the
“Parties”).

 

WHEREAS, the Company desires to employ the Executive on the terms and subject to
the conditions set forth herein and the Executive has agreed to be so employed.

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound, agree as follows:

 

1.                                      Employment of Executive; Duties.

 

1.1                               Title.  During the Employment Period (as
defined in Section 2), the Executive shall serve as Chief Executive Officer of
the Company.  The Executive shall report to the Board of Directors of GNC
Holdings (the “Board”).

 

1.2                               Duties.  During the Employment Period, the
Executive shall have the normal duties, responsibilities, authority, and such
other powers and duties as may be assigned to the Executive from time to time by
the Board, commensurate with the position of a Chief Executive Officer.  The
Executive shall devote substantially all the Executive’s working time,
attention, knowledge and skills faithfully, and to the best of the Executive’s
ability, to the Executive’s duties and responsibilities under this Agreement
and, except where the Company provides its written consent otherwise, shall
perform his duties hereunder at the principal office of the Company in
Pittsburgh, Pennsylvania (the “Company Headquarters”).  The Executive shall at
all times be subject to, comply with, observe and carry out the Company’s rules,
regulations, policies and codes of ethics and/or conduct applicable to its
employees and senior executive officers as in effect from time to time. 
Notwithstanding any of the foregoing, during the Employment Period, the
Executive shall not be permitted to participate or invest in or manage any
for-profit business activity or venture not arising in connection with the
performance of his duties pursuant to this Agreement; provided, however, that it
shall not be a violation of this Agreement for the Executive to (i) serve on the
board of directors of each of The Talbot’s, Inc. and Express, Inc. and, with the
prior written approval of the Board, serve on any other boards of directors of
for-profit companies, and (ii) serve on civic or charitable boards or
committees, deliver lectures, fulfill speaking engagements, or teach at
educational institutions and manage personal investments, so long as, in the
case of activities described in the preceding clauses (i) and (ii), (x) such
activities do not interfere with the performance of the Executive’s
responsibilities in accordance with this Agreement or otherwise create a
conflict of interest or breach of this Agreement, and (y) the Executive complies
with applicable provisions of the Company’s policies and procedures regarding
such matters, if any.  During the Employment Period, the Executive will be
nominated to serve as a member of the Board and as a member of the Board of
Directors of GNCI (the “GNCI Board”).  To the extent the Executive is elected to
the Board or GNCI Board, the Executive shall serve on each such board of
directors without additional compensation in respect thereof.

 

1

--------------------------------------------------------------------------------


 

1.3                               Relocation.  Except where the Company provides
its written consent otherwise, the Executive shall be required to (a) by no
later than the end of calendar year 2014, establish a permanent residence for
himself (and if applicable, his family) that is within 75 miles of the Company
Headquarters (the “Initial Residence”) and (b) relocate his and his family’s
principal residence from that in effect as of the Effective Date (the “Current
Residence”) to the Initial Residence (or such other principal residence that is
within 75 miles of the Company Headquarters, and either such residence, the
“Principal Residence”) by no later than the third anniversary of the Effective
Date (such three-year period, the “Relocation Period”), and to maintain such
Principal Residence at all times thereafter during the Employment Period. 
Notwithstanding the foregoing, if the Company provides notice to the Executive
of its intent not to renew the Employment Period beyond the Initial Employment
Period (as defined in Section 2) pursuant to Section 2, then upon the date of
such notice, the Executive shall be released from all obligations under this
Section 1.2, and Section 4.3(g)(ix) shall be of no further force and effect for
purposes of the “Cause” definition as set forth in Section 4.3(g).

 

2.                                      Term of Employment.

 

The employment of the Executive under this Agreement shall commence on the
Effective Date and shall continue until the third anniversary of the Effective
Date (the “Initial Employment Period”), and shall automatically continue after
the end of the Initial Employment Period for additional, consecutive one-year
periods (each an “Extension Period”), unless (a) the Company notifies the
Executive in writing not less than one (1) year prior to, or the Executive
notifies the Company in writing not less than sixty (60) days prior to, the end
of the Initial Employment Period or the end of the applicable Extension Period,
as applicable, of its or the Executive’s election, in its or the Executive’s
sole discretion, as applicable, not to extend the Executive’s employment
hereunder or (b) terminated earlier in accordance with Section 4 (any such
period of employment of the Executive with the Company, the “Employment
Period”).

 

3.                                      Compensation and General Benefits.

 

3.1                               Base Salary.

 

(a)                                 During the Employment Period, the Company
shall pay to the Executive an annual rate of base salary at least equal to
$950,000 (such base salary, as may be adjusted from time to time pursuant to
Section 3.1(b), is referred to herein as the “Base Salary”).  The Executive’s
Base Salary, less amounts required to be withheld under applicable law, shall be
payable in equal installments in accordance with the Company’s normal payroll
practices and procedures in effect from time to time.

 

(b)                                 The Board or the Compensation Committee
established by the Board (the “Compensation Committee”) shall review the
Executive’s performance on an annual basis and, based on such review, may
change, by upward adjustment only, the Base Salary, as it, acting in its sole
discretion, shall determine to be reasonable and appropriate.

 

2

--------------------------------------------------------------------------------


 

3.2                               Bonuses.  With respect to the 2014 calendar
year, the Executive shall receive an annual incentive bonus in the amount of
$395,833 (the “2014 Annual Bonus”). The 2014 Annual Bonus shall be the only
annual incentive bonus that the Executive will be eligible to earn in respect of
the 2014 calendar year.  With respect to each subsequent calendar year that
commences during the Employment Period, the Executive shall be eligible to earn
an annual incentive bonus (the “Annual Bonus”), based on the achievement of
performance objectives established by the Board or the Compensation Committee
for the applicable year.  The Executive’s target Annual Bonus shall be 100% of
the Base Salary and the Executive’s maximum Annual Bonus shall be 200% of the
Base Salary, with the actual Annual Bonus amount earned determined by the actual
level of achievement of the relevant performance objectives (in each case,
prorated consistent with the Executive’s first day of employment).  The
Executive must be an employee in good standing on the date when due to be paid
in order to receive the 2014 Annual Bonus and any Annual Bonus, except as
otherwise provided in Section 4.2, Section 4.3 or Section 4.4.  The 2014 Annual
Bonus and any Annual Bonus earned shall be payable in full no later than
March 15 of the year following the year such bonus is earned.  Notwithstanding
anything herein to the contrary, the Executive agrees that the 2014 Annual
Bonus, any Annual Bonus and any other incentive compensation payable to the
Executive under this Agreement or otherwise shall be subject to any clawback
policy adopted or implemented by the Company or GNC that is mandated by the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or otherwise,
from time to time.

 

3.3                               Expenses.

 

(a)                                 During the Employment Period, the Executive
shall be entitled to receive reimbursement from the Company for all reasonable
and necessary expenses incurred by the Executive in performing the Executive’s
duties hereunder on behalf of the Company, subject to, and consistent with, the
Company’s policies for expense payment and reimbursement, in effect from time to
time, including, without limitation, the relocation policy applicable to senior
executive officers of the Company in effect at the applicable time (which policy
includes providing the Executive with temporary corporate housing for 60 days);
provided, however, that the applicable expense payment and reimbursement
provisions contained therein shall only apply to the Executive’s purchase of the
Initial Residence, and not any subsequent residence.  In addition to the
foregoing, promptly following the commencement of the Initial Employment Period,
the Company shall pay to the Executive a cash signing bonus in the amount of
$150,000 (the “Signing Bonus”).  The Executive and the Company each acknowledges
that the Signing Bonus is being paid in lieu of the Company’s promising to cover
the Executive’s costs of commuting between the Current Residence and the Company
Headquarters during the Relocation Period.

 

(b)                                 Promptly following the commencement of the
Initial Employment Period, the Company shall pay, or reimburse the Executive,
for any legal fees and disbursements that the Executive may have incurred in the
negotiation of this Agreement, up to (in the aggregate) $25,000.

 

3.4                               Benefits; Vacation.  The Executive shall be
entitled to participate in any benefit plans, arrangements or policies made
available by the Company to its executive officers generally, subject to and on
a basis consistent with the terms, conditions and overall administration of each
such plan, arrangement or policy.  In connection with the foregoing, the

 

3

--------------------------------------------------------------------------------


 

Executive shall be entitled to four (4) weeks paid vacation annually, to be
taken at such time(s) as shall not, in the reasonable judgment of the Board,
interfere with the Executive’s fulfillment of his duties hereunder and otherwise
in accordance with the Company’s policies and procedures in effect from time to
time, including the Company’s policies and procedures with respect to the
payment for or carryover of accrued and unused vacation time.  The Executive
shall be entitled to as many holidays, sick days and personal days as are
provided by the Company from time to time to its employees in accordance with
the Company’s policies as in effect from time to time.

 

3.5                               Equity Awards.  Subject to the approval of the
Compensation Committee or other committee under the GNC Holdings, Inc. 2011
Stock and Incentive Plan (or any successor plan) (the “Plan”), the Executive
shall be eligible to participate in and be granted awards under the Plan. 
Specifically, except with respect to 2014, the Executive shall be eligible to
receive a grant of awards under the Plan, commensurate with his position, at the
same time as other senior executives of the Company are eligible to be granted
awards under the Plan as part of the Company’s ordinary course review and
establishment of annual compensation for such senior executives.  In addition,
on the first date of the Initial Employment Period, the Executive shall be
granted an option to purchase 175,000 shares of common stock of GNC under the
Plan (the “Sign-on Grant”) with a per-share exercise price equal to the “fair
market value” (as defined in the Plan) of GNC common stock on the date of
grant.  The Sign-on Grant shall be granted pursuant to the form of non-qualified
stock option agreement used on the Effective Date for grants under the Plan to
senior executive officers of the Company, except that such grant shall vest 25%
per year on each anniversary of the grant date, subject to the Executive
remaining employed with the Company on each such anniversary subject to the
provisions of Section 4.

 

4.                                      Termination.

 

4.1                               General.  The employment of the Executive
under this Agreement (and the Employment Period) may be terminated in accordance
with the provisions of this Section 4.

 

4.2                               Death or Disability of the Executive.

 

(a)                                 The employment of the Executive hereunder
(and the Employment Period) shall terminate upon (x) the death of the Executive
or (y) at the option of the Company, upon not less than 15 days’ prior written
notice to the Executive or the Executive’s personal representative or guardian,
if the Executive suffers a “Total Disability” (as defined in Section 4.2(c)). 
Upon termination for death or Total Disability, subject to reduction by any
benefits paid or payable to the Executive, or the Executive’s beneficiaries or
estate under any Company-sponsored disability benefit plan program or policy for
the period following such date of termination, the Company shall pay to the
Executive, or the Executive’s guardian, personal representative or estate, as
applicable, (i) the Accrued Obligations (as defined in Section 4.4(b)(i) and
payable in accordance with the terms thereof), (ii) any unpaid 2014 Annual
Bonus, or unpaid Annual Bonus with respect to the calendar year prior to the
year in which the date of the Executive’s termination occurs, and (iii) a
prorated share of the Annual Bonus pursuant to Section 3.2 (based on the period
of actual employment) that the Executive would have been entitled to receive,
had the Executive worked through the date of payment of such Annual Bonus based
on the actual level of achievement of the performance objectives for the year of
such termination, with any such Annual Bonuses payable at the time and in the
manner annual bonuses are paid to employees, generally.

 

4

--------------------------------------------------------------------------------


 

(b)                                 Any payment under Section 4.2(a)(iii) shall
be paid on the first regular payroll date following the 60th day after the
Executive’s date of termination; and any vesting benefits under
Section 4.2(d) shall occur on the 60th day after the Executive’s date of
termination (or, with respect to the payment provided under Section 4.2(a)(iii),
if later, the date provided in Section 3.2, if at the time of the Executive’s
date of termination the level of achievement of the performance objectives
referenced in Section 4.2(a)(iii) has not yet been established by the Board);
provided that on or before such date Executive (or the Executive’s guardian,
personal representative or estate, as applicable) executes a Release (as defined
in Section 4.3(d)) and any period in which such Release may be revoked has
expired without revocation.

 

(c)                                  Subject to the last sentence of this
Section 4.2(c), for purposes of this Agreement, “Total Disability” shall mean
(i) if the Executive is subject to a legal decree of incompetency (the date of
such decree being deemed the date on which such disability occurred), (ii) a
medically determinable disease, injury or other physical or mental disability,
the Executive is unable substantially to perform, with or without reasonable
accommodation, the material duties of the Executive required hereby, and that
such disability has lasted for 90 consecutive days or any 120 days during the
immediately 12-month period or is, as of the date of determination, reasonably
expected to last six months or longer after the date of determination, in each
case based upon medically available reliable information, or (iii) the Executive
receives benefits under the Company’s long-term disability coverage, if any, and
such qualification is not denied or contested by the disability plan’s
administrator.  In conjunction with determining mental and/or physical
disability for purposes of this Agreement, the Executive hereby consents to
(A) any examinations that the Board or the Compensation Committee determines are
relevant to a determination of whether the Executive is mentally and/or
physically disabled or are required by the examining physician, (B) furnish such
medical information as may be reasonably requested and (C) waive any applicable
physician patient privilege that may arise because of such examination. 
Notwithstanding anything to the contrary in this Section 4.2(c), Total
Disability shall have the definition of “Disabled” contained in Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) and the regulations
and guidance promulgated thereunder (collectively “Code Section 409A”), in any
instance in which amounts are paid under this Agreement as a result of
Executive’s Total Disability and such amounts are treated as deferred
compensation under Code Section 409A.

 

(d)                                 Notwithstanding anything contained in the
Plan or any individual grant agreements issued thereunder applicable to the
Executive (collectively, the “Equity Award Agreements”), all outstanding and
unvested stock options (including the Sign-on Grant, if applicable) and other
equity-based awards granted under Equity Award Agreements and held by the
Executive as of the date of termination shall become vested as follows: (i) any
such awards whose vesting conditions are based solely on the Executive’s
continued employment with the Company over a period of time (the “Time-Vesting
Awards”) shall become immediately vested (and, as applicable, exercisable for
such post-termination period(s) as are already set forth in the Equity Award
Agreements) on the date of termination; and (ii) any such awards whose vesting
conditions are based both on the Executive’s continued employment with the
Company

 

5

--------------------------------------------------------------------------------


 

over a period of time and the Company’s achievement of pre-established
performance targets (the “Performance-Vesting Awards”) shall become vested (and,
as applicable, exercisable for such post-termination period(s) as are already
set forth in the Equity Award Agreements) as to a Prorated Target Amount of such
award on the date of termination.  For purposes of this Section 4.2(d), the
“Prorated Target Amount” of each Performance-Vesting Award that shall become
vested (and, as applicable, exercisable for such post-termination period(s) as
are already set forth in the Equity Award Agreements) hereunder shall be equal
to the product of (x) a fraction, the numerator of which is equal to the number
of days in the performance period applicable to such award during which the
Executive was employed by the Company, and the denominator of which is the total
number of days during such performance period (such fraction, the “Prorata
Percentage”) and (y) the total number of shares of GNC common stock subject to
such Performance-Vesting Award to which the Executive would have become entitled
under such award, assuming achievement of the performance targets applicable to
such award at the “target” level of performance as of the end of the performance
period applicable to such award.

 

4.3                               Termination by the Company Without Cause or
Resignation by the Executive For Good Reason.

 

(a)                                 The Company may terminate the Executive’s
employment without “Cause” (as defined in Section 4.3(g)), and thereby terminate
the Executive’s employment (and the Employment Period) under this Agreement at
any time with no requirement for notice to the Executive.

 

(b)                                 The Executive may resign, and thereby
terminate the Executive’s employment (and the Employment Period), at any time
for “Good Reason” (as defined in Section 4.3(f)), upon not less than 30 days’
prior written notice to the Company specifying in reasonable detail the
circumstances constituting the asserted Good Reason therefor; provided, however,
that the Company shall have an opportunity to substantially cure any such Good
Reason within 30 days after the Company’s receipt of such notice; and provided
further that, if the Company is not seeking to cure, the Company shall not be
obligated to allow the Executive to continue working during such period and may,
in its sole discretion, accelerate such termination of employment (and the
Employment Period) to any date during such period.

 

(i)                                     Executive may not terminate employment
under this Agreement for Good Reason on account of any act or omission by the
Company, the first occurrence of which the Executive had actual notice for 60
days or more prior to giving notice of termination for Good Reason.

 

(ii)                                  A resignation by the Executive for Good
Reason requires the Executive to actually resign his employment within 30 days
after the Company’s cure period has expired if the Company has failed to
substantially cure the event constituting Good Reason.

 

(c)                                  In the event the Executive’s employment is
terminated pursuant to this Section 4.3, and subject to Section 4.3(d), the
following provisions shall apply:

 

(i)                                     The Company shall pay the Executive, as
severance, an amount equal to two (2) times the Base Salary, such amount to be
paid in accordance with the Company’s normal payroll practices and procedures
over the twenty-four (24) month period beginning on the 60th day after the date
of termination.

 

6

--------------------------------------------------------------------------------


 

(ii)                                  The Company shall pay to the Executive
(A) any unpaid 2014 Annual Bonus or unpaid Annual Bonus with respect to the
calendar year prior to the year in which the date of the Executive’s termination
occurs, and (B) a prorated share of the 2014 Annual Bonus or Annual Bonus (as
applicable) pursuant to Section 3.2 (based on the period of actual employment)
that the Executive would have been entitled to receive had the Executive worked
through the date of payment of such 2014 Annual Bonus or Annual Bonus (as
applicable) based on the actual level of achievement of the performance
objectives, for the year of such termination, and with any such Annual Bonuses
payable at the time and in the manner annual bonuses are paid to employees,
generally.

 

(iii)                               If the Executive elects continuation
coverage (with respect to the Executive’s coverage and/or any eligible dependent
coverage) under the Consolidated Omnibus Budget Reconciliation Act of 1986
(“COBRA Continuation Coverage”) with respect to the Company’s group health
insurance plan, the Company shall be responsible for payment of the monthly cost
of COBRA Continuation Coverage, and the Executive shall make timely co-payments
of the costs of such coverage as if the Executive was an employee of the
Company, such payments for coverage to continue for the eighteen (18) month
period following the date of termination (or until such earlier date, if any, on
which the Executive obtains comparable health insurance coverage from another
employer).

 

(iv)                              Notwithstanding anything contained in any
Equity Award Agreements applicable to the Executive, all outstanding and
unvested stock options (including the Sign-on Grant, if applicable) and other
equity-based awards granted under Equity Award Agreements and held by the
Executive as of the date of termination shall become vested as follows: (i) any
such Time-Vesting Awards shall, to the extent such Time-Vesting Awards would
have become vested in accordance with their terms within the twenty-four (24)
month period following the date of termination if the Executive had remained
employed with the Company through such period, become immediately vested (and,
as applicable, exercisable for ninety (90) days following the date of
termination (notwithstanding any shorter exercise period set forth in the Equity
Award Agreements), but if any Equity Award Agreement provides for a longer
exercise period, then such longer exercise period shall continue to apply) on
the date of termination; and (ii) any such Performance-Vesting Awards shall
become vested (and, as applicable, exercisable for ninety (90) days following
the date of termination (notwithstanding any shorter exercise period set forth
in the Equity Award Agreements), but if any Equity Award Agreement provides for
a longer exercise period, then such longer exercise period shall continue to
apply) as to a Prorated Actual Amount of such award as of the date the
Compensation Committee (or other committee, or the Board) determines the
Prorated Actual Amount.  For purposes of this Section 4.3(c)(iv),

 

7

--------------------------------------------------------------------------------


 

the “Prorated Actual Amount” of each Performance-Vesting Award that shall become
vested (and, as applicable, exercisable for ninety (90) days following the date
of termination (notwithstanding any shorter exercise period set forth in the
Equity Award Agreements), but if any Equity Award Agreement provides for a
longer exercise period, then such longer exercise period shall continue to
apply) hereunder shall be determined following the expiration of the performance
period applicable to each such award, and shall be equal to the product of (x)
the Prorata Percentage of the applicable Performance-Vesting Award and (y) the
total number of shares of GNC common stock subject to such Performance-Vesting
Award (if any) to which the Executive would have been entitled thereunder, if
the Executive had remained employed through such applicable performance period,
based on the actual achievement of the performance targets applicable to such
award, as determined by the Compensation Committee (or other committee)
otherwise in accordance with the terms of the Plan and each such individual
grant agreement.

 

(v)                                 Payments and reimbursements made to the
Executive under this Section 4.3(c)(i), (ii)(B), and (iii)  shall be made or
commence on the first regular payroll date following the 60th day after the date
of termination (or, with respect to the payment provided under
Section 4.3(c)(ii)(B), if later, the date provided in Section 3.2, if at the
time of the Executive’s date of termination the level of achievement of the
performance objectives referenced in Section 4.2(a)(iii) has not yet been
established by the Board); and any vesting benefits under Section 4.3(c)(iv)
shall occur on the 60th day after the Executive’s date of termination; provided
that on or before such date the Release (as defined in Section 4.3(d)) has been
executed and any period in which the Executive may revoke such Release has
expired, without such Release having been revoked, and provided, further, that
the payment of all the amounts otherwise due to be paid under
Section 4.3(c)(i) shall be contingent on the Executive’s continued compliance
with all post-termination restrictive covenants applicable to the Executive
contained in Section 5.

 

(d)                                 As a condition precedent to the Executive’s
right to receive the payments and benefits set forth in Section 4.3(c)(i),
(ii)(B), (iii) and (iv), the Executive agrees to execute a release in the form
annexed hereto as Exhibit A (the “Release”).  The Company shall, without regard
to the Executive’s execution of the Release, pay the Executive the Accrued
Obligations (as defined in Section 4.4(b)(i) and payable in accordance with the
terms thereof) and the payment due pursuant to Section 4.3(c)(ii)(A), also
payable in accordance with the terms thereof.

 

(e)                                  Anything in this Agreement to the contrary
notwithstanding, if it shall be determined that any payment, vesting,
distribution or transfer by the Company or any successor, or any Affiliate of
the foregoing or by any other Person or that any other event occurring with
respect to the Executive and the Company for the Executive’s benefit, whether
paid or payable or distributed or distributable under the terms of this
Agreement or otherwise (including under any employee benefit plan) (a “Payment”)
would be subject to or result in the imposition of the excise tax imposed by
Section 4999 of the Code (and any regulations or guidance promulgated or issued
thereunder, any successor provision, and any

 

8

--------------------------------------------------------------------------------


 

similar provision of state or local income tax law) (collectively, the “Excise
Tax”), then (subject to the proviso at the end of this sentence) the amount of
the Payment shall be reduced to the highest amount that may be paid by the
Company or other entity without subjecting any such Payment to the Excise Tax
(the “Payment Reduction”); provided, however, that the Payments shall only be
reduced if the Accounting Firm (as defined in Section (4.3(e)(i) below)
determines that the Executive would retain a greater Net After-Tax Payment
(defined below) of the Payments, if the Payments were to be so reduced, than if
the Payments were not so reduced.  To the extent necessary to effect the Payment
Reduction, the Company shall reduce or eliminate the Payments by first reducing
or eliminating the portion of the Payments which are not payable in cash and
then by reducing or eliminating cash payments, in each case in reverse order
beginning with payments or benefits which are to be paid the farthest in time
from the initial determination, subject to the confirmation of the Accounting
Firm (as defined herein) with respect to the intended effect of such Payment
Reduction.  For purposes of this Agreement, the term “Net After-Tax Payment”
means the present value (as determined in accordance with Section 280G of the
Code) of a Payment, net of all Excise Taxes imposed on the Executive with
respect to that Payment.

 

(i)                                     Subject to the provisions of
Section 4.3(e)(ii), all determinations required to be made under this Section
4.3(e), including whether and when a Payment is subject to Section 4999 of the
Code and the assumptions to be utilized in arriving at such determination and in
determining the amount of the Net After-Tax Payment and, if applicable, an
appropriate Payment Reduction, shall be made by PricewaterhouseCoopers LLP, or
any other nationally recognized accounting firm that shall be the Company’s
outside auditors at the time of such determination (the “Accounting Firm”),
which Accounting Firm shall provide detailed supporting calculations to the
Executive and the Company within 15 business days of the receipt of notice from
the Company or the Executive that there will be a Payment that the Person giving
notice believes may be subject to the Excise Tax.  All fees and expenses of the
Accounting Firm shall be borne by the Company.  Any determination by the
Accounting Firm shall be binding upon the Company and the Executive in
determining whether a Payment Reduction is required and the amount thereof
(subject to Sections 4.3(e)(ii) and (iii)), in the absence of material
mathematical or legal error.

 

(ii)                                  As a result of uncertainty in the
application of Section 4999 of the Code that may exist at the time of the
initial determination by the Accounting Firm, it may be possible that in making
the calculations required to be made hereunder, the Accounting Firm shall
determine that a Payment Reduction was not made that should be made (an
“Overpayment”) or that a Payment Reduction was made that need not be made (an
“Underpayment”).  If, within 75 days after the Accounting Firm’s initial
determination under Section 4.3(e)(i), the Accounting Firm shall determine that
an Overpayment was made, any such Overpayment shall be treated for all purposes,
to the extent practicable and subject to applicable law, as a loan to the
Executive with interest at the applicable Federal rate provided for in
Section 1274(d) of the Code and shall be repaid by the Executive to the Company
within 35 days after the Executive receives notice of the Accounting Firm’s
determination; provided, however, that the amount to be repaid

 

9

--------------------------------------------------------------------------------


 

by the Executive to the Company either as a loan or otherwise as a lump sum
payment (where a loan is not practicable or permitted by law) shall be reduced
to the extent that any portion of the Overpayment to be repaid shall not be
offset by a corresponding reduction in tax by reason of such repayment of the
Overpayment.  If the Accounting Firm shall determine that an Underpayment was
made, any such Underpayment shall be due and payable by the Company to the
Executive within 35 days after the Company receives notice of the Accounting
Firm’s determination.

 

(iii)                               The Executive shall give written notice to
the Company of any claim by the Internal Revenue Service that, if successful,
would require the payment by the Executive of an Excise Tax, such notice to be
provided within 15 days after the Executive shall have received written notice
of such claim.  The Executive shall cooperate with the Company in determining
whether to contest or pay such claim and shall not pay such claim without the
written consent of the Company, which shall not be unreasonably withheld,
conditioned or delayed.

 

(iv)                              This Section 4.3(e) shall remain in full force
and effect following the termination of the Executive’s employment for any
reason until the expiration of the statute of limitations on the assessment of
taxes applicable to the Executive for all periods in which the Executive may
incur a liability for taxes (including Excise Taxes), interest or penalties
arising out of the operation of this Agreement.

 

(f)                                   For purposes of this Agreement, the
Executive is entitled to terminate the Executive’s employment for “Good Reason”
if without the Executive’s prior written consent:

 

(i)                                     The Company intentionally or recklessly
fails to comply with any material obligation imposed on it by this Agreement;

 

(ii)                                  a material reduction by the Company
(including in the aggregate) of the Executive’s responsibilities, duties, status
or authority (including, but not limited to any change in reporting obligation)
as the Chief Executive Officer of the Company (other than temporarily during any
period where the Executive is incapacitated due to physical or mental illness);
or

 

(iii)                               other than by action of the Executive,
removal of the Executive from the position of Chief Executive Officer of the
Company, or failure to elect (or nominate) the Executive to, or removal of the
Executive from, the Board or the GNCI Board; or

 

(iv)                              the Company effects a material reduction in
the Executive’s Base Salary; or

 

10

--------------------------------------------------------------------------------


 

(v)                                 the Executive’s principal place of business
for performing services to the Company moves to a new location that is more than
75 miles from the Company Headquarters.

 

(g)                                  For purposes of this Agreement, “Cause”
means the occurrence of any one or more of the following events, and a
determination of such occurrence shall be made by the Board reasonably and in
good faith by a two-thirds vote of the Board (excluding the Executive as a
member thereof) after a Board meeting to determine the existence of Cause:

 

(i)                                     any intentional or reckless failure by
the Executive to comply with any material obligation under this Agreement;

 

(ii)                                  the Executive’s conviction of, or plea of
nolo contendere to, (A) a misdemeanor that causes substantial actual harm to the
Company or any of its Affiliates or (B) a crime constituting a felony;

 

(iii)                               theft, embezzlement or fraud by the
Executive in connection with the performance of the Executive’s duties
hereunder;

 

(iv)                              the Executive’s engaging in any activity that
gives rise to a material conflict with the Company or any of its Affiliates;

 

(v)                                 the misappropriation by the Executive of any
material business opportunity of the Company or any of its Affiliates;

 

(vi)                              any (A) willful or reckless, and (B) material,
failure to comply with, observe or carry out the Company’s rules, regulations,
policies and codes of ethics and/or conduct applicable to its employees and
senior executive officers in effect from time to time, including (without
limitation) those regarding conflicts, potential conflicts of interest or the
appearance of a conflict of interest;

 

(vii)                           (A) the Executive’s substance abuse that
(I) significantly or persistently impairs the Executive’s performance of the
Executive’s duties hereunder or (II) causes or is likely to cause substantial
harm to the Company or any of its Affiliates, or (B) the Executive’s use of
illegal drugs that (x) impairs the Executive’s performance of the Executive’s
duties hereunder or (y) causes or is likely to cause harm to the Company or any
of its Affiliates; and

 

(viii)                        engagement in conduct that Executive knows or
should know is materially injurious to the Company or any of its Affiliates; or

 

(ix)                              the Executive’s failure to satisfy the
Executive’s obligations under Section 1.3 by the end of the Relocation Period,
other than due to a force majeure or a delay of no more than thirty days
resulting from the death or serious illness of a member of the Executive’s
immediate family; and

 

11

--------------------------------------------------------------------------------


 

; provided, that no determination of “Cause” by the Board as provided under any
of clauses (i), (iii), (iv), (v), (vi) or (vii)  hereunder shall occur if such
act or conduct giving rise to a determination of “Cause” hereunder is, if
curable in the reasonable, good faith determination of the Board, cured within
fifteen (15) business days after delivery to the Executive by the Board of
written notice of such act or conduct.  For the avoidance of doubt, a
determination of Cause in accordance with this section shall not prevent the
Executive from challenging the Board’s determination (on a de novo review) that
Cause exists or that the Executive has failed to cure any act or conduct (or
failure to act) that purportedly formed the basis for the Board’s determination.

 

(h)                                 For the avoidance of doubt, the election by
either the Company or the Executive not to extend or further extend the
Employment Period pursuant to Section 2 shall not be a termination without Cause
or a resignation for Good Reason under Section 4.3.

 

4.4                               Termination For Cause, Voluntary Resignation
Other Than For Good Reason or Election Not to Extend the Employment Period.

 

(a)                                 (i) The Company may, only upon action of the
Board and written notice to the Executive specifying in reasonable detail the
circumstances constituting the occurrence of conduct or an event giving rise to
the Executive’s termination for Cause, terminate the employment of the Executive
(and the Employment Period) at any time for “Cause,” (ii) the Executive may
voluntarily resign other than for Good Reason and thereby terminate the
Executive’s employment (and the Employment Period) under this Agreement at any
time upon not less than 60-days’ prior written notice or (iii) either the
Company or the Executive may elect not to extend or further extend the
Employment Period pursuant to Section 2, provided that the Executive continues
to provide services hereunder through the end of the Employment Period.

 

(b)                                 The following provisions shall apply upon
termination by the Company for Cause, by the Executive as the result of
resignation for other than for Good Reason, or by the Company or the Executive
at the end of the Employment Period as the result of an election not to extend
or further extend the Employment Period:

 

(i)                                     The Executive shall be entitled to
receive all amounts of earned but unpaid Base Salary, accrued but unpaid
vacation, and welfare and retirement benefits accrued and vested through the
date of such termination (the “Accrued Obligations”).  Except as provided below,
all other rights of the Executive (and all obligations of the Company) hereunder
shall terminate as of the date of such termination.  The Accrued Obligations
shall be paid in accordance with the Company’s general payroll practices and
procedures and the terms and conditions of any applicable plan.

 

(ii)                                  The treatment of all outstanding stock
options and other equity-based awards held by the Executive as of the date of
termination pursuant to this Section 4.4 shall be governed by the terms of the
Plan and the individual grant agreements applicable to the Executive.

 

(c)                                  The following provisions shall apply upon
termination by the Company of the Executive’s employment hereunder as the result
of its election not to extend, or further extend, the Employment Period beyond
the end of the Initial Employment Period or the end of the applicable Extension
Period, as applicable:

 

12

--------------------------------------------------------------------------------


 

(i)                                     The Executive shall be entitled to
receive all Accrued Obligations.  The Accrued Obligations shall be paid in
accordance with the Company’s general payroll practices and procedures and the
terms and conditions of any applicable plan.

 

(ii)                                  The Company shall pay to the Executive any
unpaid Annual Bonus with respect to the calendar year prior to the year of his
termination by non-extension of the Employment Period as provided in Section 2,
with any such unpaid Annual Bonuses payable at the time and in the manner annual
bonuses are paid to employees, generally.

 

4.5                               Resignation from Officer Positions.  Upon the
termination of the Executive’s employment for any reason (unless otherwise
agreed in writing by the Company and the Executive), the Executive shall be
deemed to have resigned, without any further action by the Executive, from any
and all officer and/or director positions that the Executive, immediately prior
to such termination, (a) held with the Company or any of its Affiliates and
(b) held with any other entities at the direction of, or as a result of the
Executive’s affiliation with, the Company or any of its Affiliates.  If for any
reason this Section 4.5 is deemed to be insufficient to effectuate such
resignations, then Executive shall, upon the Company’s request, execute any
documents or instruments that the Company may deem necessary or desirable to
effectuate such resignations.  In addition, the Executive hereby designates the
Secretary or any Assistant Secretary of the Company and of any Affiliate to
execute any such documents or instruments as the Executive’s attorney-in-fact to
effectuate such resignations if execution by the Secretary or any Assistant
Secretary of the Company or Affiliate is deemed by the Company or the Affiliate
to be a more expedient means to effectuate such resignation or resignations.

 

5.                                      Confidentiality, Work Product and
Non-Competition and Non-Solicitation.

 

5.1                               Confidentiality.

 

(a)                                 In connection with the Executive’s
employment with the Company, the Company promises to provide the Executive with
access to “Confidential Information” (as defined in Section 5.4(d)) in support
of the Executive’s employment duties.  The Executive recognizes that the
Company’s business interests require a confidential relationship between the
Company and the Executive and the fullest practical protection and confidential
treatment of all Confidential Information.  At all times, both during and after
the Employment Period, the Executive shall not directly or indirectly: 
(i) appropriate, download, print, copy, remove, use, disclose, divulge,
communicate or otherwise “Misappropriate” (as defined in Section 5.4(e)) any
Confidential Information, including, without limitation, originals or copies of
any Confidential Information, in any media or format, except for the Company’s
benefit within the course and scope of the Executive’s employment or with the
prior written consent of the Chairman of the Board; or (ii) take or encourage
any action that would circumvent, interfere with or otherwise diminish the value
or benefit of the Confidential Information to any of the Company Parties (as
defined in Section 5.4(b)).

 

13

--------------------------------------------------------------------------------


 

(b)                                 All Confidential Information, and all other
information and property affecting or relating to the business of the Company
Parties within the Executive’s possession, custody or control, regardless of
form or format, shall remain, at all times, the property of the respective
Company Parties, the appropriation, use and/or disclosure of which is governed
and restricted by this Agreement.

 

(c)                                  The Executive acknowledges and agrees that:

 

(i)                                     the Executive occupies a unique position
within the Company, and the Executive is and shall be intimately involved in the
development and/or implementation of Confidential Information;

 

(ii)                                  in the event the Executive breaches this
Section 5.1 with respect to any Confidential Information, such breach shall be
deemed to be a Misappropriation of such Confidential Information; and

 

(iii)                               any Misappropriation of Confidential
Information shall result in immediate and irreparable harm to the Company.

 

(d)                                 Upon receipt of any formal or informal
request, by legal process or otherwise, seeking the Executive’s direct or
indirect disclosure or production of any Confidential Information to any Person,
the Executive shall promptly and timely notify the Company and provide a
description and, if applicable, hand deliver a copy of such request to the
Company.  The Executive irrevocably nominates and appoints the Company as the
Executive’s true and lawful attorney-in-fact to act in the Executive’s name,
place and stead to perform any act that the Executive might perform to defend
and protect against any disclosure of Confidential Information.

 

(e)                                  At any time the Company may request, during
or after the Employment Period, the Executive shall deliver to the Company all
originals and copies of Confidential Information and all other information and
property affecting or relating to the business of the Company Parties within the
Executive’s possession, custody or control, regardless of form or format,
including, without limitation any Confidential Information produced by the
Executive.  Both during and after the Employment Period, the Company shall have
the right of reasonable access to review, inspect, copy and/or confiscate any
Confidential Information within the Executive’s possession, custody or control.

 

(f)                                   Upon termination or expiration of this
Agreement, the Executive shall immediately return to the Company all
Confidential Information, and all other information and property affecting or
relating to the business of the Company Parties, within the Executive’s
possession, custody or control, regardless of form or format, without the
necessity of a prior Company request.

 

(g)                                  During the Employment Period and
thereafter, the Executive represents and agrees that the Executive shall not use
or disclose any confidential or proprietary information or trade secrets of
others, including but not limited to former employers, and that the Executive
shall not bring onto the premises of the Company or access such confidential or
proprietary information or trade secrets of such others, unless consented to in
writing by said others, and then only with the prior written authorization of
the Company.

 

14

--------------------------------------------------------------------------------


 

5.2                               Work Product/Intellectual Property.

 

(a)                                 The Executive hereby assigns to the Company
all right, title and interest to all “Work Product” (as defined in Section
5.4(h)) that (i) relates to any of the Company Parties’ actual or anticipated
business, research and development or existing or future products or services,
or (ii) is reduced to practice, developed or made using any equipment, supplies,
facilities, assets, information or resources of any of the Company Parties
(including, without limitation, any intellectual property rights).

 

(b)                                 The Executive shall promptly disclose Work
Product to the Board and perform all actions reasonably requested by the Company
(whether during or after the Employment Period) to establish and confirm the
ownership and proprietary interest of any of the Company Parties in any Work
Product (including, without limitation, the execution of assignments, consents,
powers of attorney, applications and other instruments).  The Executive shall
not file any patent or copyright applications related to any Work Product except
with the written consent of the Chairman of the Board.

 

5.3                               Non-Competition and Non-Solicitation.

 

(a)                                 In consideration of the Confidential
Information being provided to the Executive as stated in Section 5.1, and other
good and valuable new consideration as stated in this Agreement, including,
without limitation, the opportunity to earn an Annual Bonus, the opportunity to
be awarded equity awards pursuant to Section 3.5, employment and/or continued
employment with the Company, and the business relationships, Company goodwill,
work experience, client, customer and/or vendor relationships and other fruits
of employment that the Executive shall have the opportunity to obtain, use and
develop under this Agreement, the Executive agrees to the restrictive covenants
stated in this Section 5.3.  The rights and obligations of the Parties under
this Section 5.3 shall be binding upon and inure to the benefit of the Parties
hereto and their heirs, personal representatives, successors and permitted
assigns.

 

(b)                                 During the Employment Period and until the
end of the Restricted Period (as defined in Section 5.4(g)), the Executive
agrees that the Executive shall not, directly or indirectly, on the Executive’s
own behalf or on the behalf of any other Person, within the United States of
America or in any other country or territory in which the businesses of the
Company are conducted or from which the Executive could participate in a
business that competes with the business of the Company:

 

(i)                                     engage in a Competing Business (as
defined in Section 5.4(c)), including, without limitation, by owning, managing,
operating, controlling, being employed by, providing services as a consultant or
independent contractor to or participating in the ownership, management,
operation or control of any Competing Business;

 

15

--------------------------------------------------------------------------------


 

(ii)                                  induce or attempt to induce any customer,
vendor, supplier, licensor or other Person in a business relationship with any
Company Party, for or with which the Executive or employees working under the
Executive’s supervision had any direct or indirect responsibility or contact at
any time during the two most recent years of Executive’s employment with the
Company, (A) to do business with a Competing Business or (B) to cease, restrict,
terminate or otherwise reduce business with the Company for the benefit of a
Competing Business, regardless of whether the Executive initiates contact; or

 

(iii)                               (A) solicit, recruit, persuade, influence or
induce, or attempt to solicit, recruit, persuade, influence or induce anyone
employed or otherwise retained by any of the Company Parties (including any
independent contractor or consultant) at any time during the two most recent
years of Executive’s employment with the Company, to cease or leave their
employment or contractual or consulting relationship with any Company Party,
regardless of whether the Executive initiates contact for such purposes or
(B) hire, employ or otherwise attempt to establish, for any Person, any
employment, agency, consulting, independent contractor or other business
relationship with any Person who is or was employed or otherwise retained by any
of the Company Parties (including any independent contractor or consultant) at
any time during the two most recent years of Executive’s employment with the
Company, regardless of whether the Executive initiates contact for such
purposes.

 

(c)                                  The Parties hereto acknowledge and agree
that, notwithstanding anything in Section 5.3(b)(i), (i) the Executive may own
or hold, solely as passive investments, securities of Persons engaged in any
business that would otherwise be included in Section 5.3(b)(i), as long as with
respect to each such investment the securities held by the Executive do not
exceed two percent (2%) of the outstanding securities of such Person and such
securities are publicly traded and registered under Section 12 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and (ii) the Executive
may serve on the board of directors (or other comparable position) or as an
officer of any entity at the request of the Board; provided, however, that in
the case of investments otherwise permitted under clause (i) above, the
Executive shall not be permitted to, directly or indirectly, participate in, or
attempt to influence, the management, direction or policies of (other than
through the exercise of any voting rights held by the Executive in connection
with such securities), or lend the Executive’s name to, any such Person.

 

(d)                                 The Executive acknowledges and agrees that,
for purposes of this Section 5.3, indirect acts by the Executive shall include,
without limitation, an act by the Executive’s spouse, ancestor, lineal
descendant, lineal descendant’s spouse, sibling or other member of the
Executive’s immediate family, so long as such act was engaged in on behalf of,
at the request of, with the assistance of, the Executive, and so long as the
Executive was not otherwise complicit in such act.

 

(e)                                  The Executive acknowledges that (i) the
restrictive covenants contained in this Section 5.3 are ancillary to and part of
an otherwise enforceable agreement, such being the agreements concerning
Confidential Information and other consideration as stated in this Agreement,
(ii) at the time that these restrictive covenants are

 

16

--------------------------------------------------------------------------------


 

made, the limitations as to time, geographic scope and activity to be
restrained, as described herein, are reasonable and do not impose a greater
restraint than necessary to protect the goodwill and other legitimate business
interests of the Company, including without limitation, Confidential Information
(including trade secrets), client, customer and/or vendor relationships, client
and/or customer goodwill and business productivity, (iii) in the event of
termination of the Executive’s employment, the Executive’s experiences and
capabilities are such that the Executive can obtain gainful employment without
violating this Agreement and without the Executive incurring undue hardship,
(iv) based on the relevant benefits and other new consideration provided for in
this Agreement, including, without limitation, the disclosure and use of
Confidential Information, the restrictive covenants of this Section 5.3, as
applicable according to their terms, shall remain in full force and effect even
in the event of the Executive’s involuntary termination from employment, with or
without Cause and (v) the Executive has carefully read this Agreement and has
given careful consideration to the restraints imposed upon the Executive by this
Agreement and consents to the terms of the restrictive covenants in this Section
5.3, with the knowledge that this Agreement may be terminated at any time in
accordance with the provisions hereof.

 

5.4                               Definitions.  For purposes of this Agreement,
the following terms shall have the following meanings:

 

(a)                                 An “Affiliate” of any specified Person means
any other Person, whether now or hereafter existing, directly or indirectly
controlling or controlled by, or under direct or indirect common control with,
such specified Person.  For purposes hereof, “control” or any other form
thereof, when used with respect to any Person, means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” shall have meanings correlative to the foregoing.

 

(b)                                 “Company Parties” means the Company, and its
direct and indirect parents, subsidiaries and Affiliates, and their successors
in interest.  Notwithstanding the foregoing, “Company Parties” shall not include
Ares Corporate Opportunities Fund II, L.P. or Ontario Teachers’ Pension Plan
Board or any other sponsor or their respective Affiliates other than the
Company.

 

(c)                                  “Competing Business” means, during the
Employment Period and, as applicable, on the date of any termination of the
Executive’s employment hereunder, any business in which any of the Company
Parties is engaged or has during the Employment Period been engaged, including,
without limitation, any enterprise that engages in, owns or operates businesses
that market, sell, distribute, manufacture or otherwise are involved in the
nutritional supplements industry at the time of termination of the Executive’s
employment; provided that the Executive may be employed by or provide services
to (i) (A) an ultimate parent company that engages, directly or indirectly
through a subsidiary, in a Competing Business, so long as such ultimate parent
company does not derive (on a consolidated basis) more than 10% of its total
gross revenues from such Competing Business or (B) a subsidiary of an ultimate
parent company that owns another subsidiary which is engaged in a Competing
Business, so long as such ultimate parent company does not derive (on a
consolidated basis) more than 30% of its total gross revenues from the Competing
Business of such other subsidiary; and (ii) the Executive demonstrates to the
Company’s reasonable satisfaction (e.g. represents and warrants to

 

17

--------------------------------------------------------------------------------


 

the Company in writing and describes the nature of the Executive’s
responsibilities at the parent company or the subsidiary, as applicable) that
the Executive does not and will not, directly or indirectly, provide any
services or advice to, have any responsibility for, or supervision of, any
business activities that materially engage in a Competing Business.

 

(d)                                 Confidential Information.

 

(i)                                     Definition.  “Confidential Information”
means any and all material, information, ideas, inventions, formulae, patterns,
compilations, programs, devices, methods, techniques, processes, know how, plans
(marketing, business, strategic, technical or otherwise), arrangements, pricing
and other data of or relating to any of the Company Parties (as well as their
customers and/or vendors) that is confidential, proprietary or trade secret (A)
by its nature, (B) based on how it is reasonably treated or designated by a
Company Party, (C) because the disclosure of which would have a material adverse
effect on the business or planned business of any of the Company Parties and/or
(D) as a matter of law.

 

(ii)                                  Exclusions.  Confidential Information does
not include material, data, and/or information (A) that any Company Party has
voluntarily placed in the public domain, (B) that has been lawfully and
independently developed and publicly disclosed by third parties, (C) that
constitutes the general non-specialized knowledge and skills gained by the
Executive during the Employment Period or (D) that enters the public domain or
is otherwise obtained through lawful means; provided, however, that the
unauthorized appropriation, use or disclosure of Confidential Information by the
Executive, directly or indirectly, shall not affect the protection and relief
afforded by this Agreement regarding such information.

 

(iii)                               Inclusions.  Subject to the Exclusions (for
the avoidance of doubt), Confidential Information includes, without limitation,
the following information (including without limitation, compilations or
collections of information) relating or belonging to any Company Party (as well
as its clients, customers and/or vendors) and created, prepared, accessed, used
or reviewed by the Executive during or after the Employment Period:  (1) product
and manufacturing information, such as ingredients, combinations of ingredients
and manufacturing processes; (2) scientific and technical information, such as
research and development, tests and test results, formulae and formulations,
studies and analysis; (3) financial and cost information, such as operating and
production costs, costs of goods sold, costs of supplies and manufacturing
materials, non-public financial statements and reports, profit and loss
information, margin information and financial performance information; (4)
customer related information, such as customer related contracts, engagement and
scope of work letters, proposals and presentations, customer-related contacts,
lists, identities and prospects, practices, plans, histories, requirements and
needs, price information and formulae and information concerning client or
customer products, services, businesses or equipment specifications; (5) vendor
and supplier related information, such as the identities, practices, history or
services of any vendors or suppliers and vendor or supplier contacts; (6) sales,
marketing and price

 

18

--------------------------------------------------------------------------------


 

information, such as marketing and sales programs and related data, sales and
marketing strategies and plans, sales and marketing procedures and processes,
pricing methods, practices and techniques and pricing schedules and lists; (7)
database, software and other computer related information, such as computer
programs, data, compilations of information and records, software and computer
files, presentation software and computer-stored or backed-up information
including, but not limited to, e-mails, databases, word processed documents,
spreadsheets, notes, schedules, task lists, images and video;
(8) employee-related information, such as lists or directories identifying
employees, representatives and contractors, and information regarding the
competencies (knowledge, skill, experience), compensation and needs of
employees, representatives and contractors and training methods; and (9)
business- and operation-related information, such as operating methods,
procedures, techniques, practices and processes, information about acquisitions,
corporate or business opportunities, information about partners and potential
investors, strategies, projections and related documents, contracts and licenses
and business records, files, equipment, notebooks, documents, memoranda,
reports, notes, sample books, correspondence, lists and other written and
graphic business records.

 

(e)                                  “Misappropriate”, or any form thereof,
means:

 

(i)                                     the acquisition of any Confidential
Information by a Person who knows or has reason to know that the Confidential
Information was acquired by theft, bribery, misrepresentation, breach or
inducement of a breach of a duty to maintain secrecy or espionage through
electronic or other means (each, an “Improper Means”); or

 

(ii)                                  the disclosure or use of any Confidential
Information without the express consent of the Company by a Person who (A) used
Improper Means to acquire knowledge of the Confidential Information, (B) at the
time of disclosure or use, knew or had reason to know that his or her knowledge
of the Confidential Information was (x) derived from or through a Person who had
utilized Improper Means to acquire it, (y) acquired under circumstances giving
rise to a duty to maintain its secrecy or limit its use or (z) derived from or
through a Person who owed a duty to the Company to maintain its secrecy or limit
its use or (C) before a material change of his or her position, knew or had
reason to know that it was Confidential Information and that knowledge of it had
been acquired by accident or mistake.

 

(f)                                   “Person” means any individual,
corporation, partnership, limited liability company, joint venture, association,
business trust, joint-stock company, estate, trust, unincorporated organization,
government or other agency or political subdivision thereof or any other legal
or commercial entity.

 

(g)                                  “Restricted Period” means twenty-four (24)
months after the date of termination of employment (the Executive’s last day of
work for the Company) for any reason.

 

19

--------------------------------------------------------------------------------


 

(h)                                 “Work Product” means all patents and patent
applications, all inventions, innovations, improvements, developments, methods,
designs, analyses, drawings, reports, creative works, discoveries, software,
computer programs, modifications, enhancements, know-how, formulations, concepts
and ideas, and all similar or related information (in each case whether or not
patentable), all copyrights and copyrightable works, all trade secrets,
confidential information, and all other intellectual property and intellectual
property rights that are reduced to practice, developed or made by the Executive
either alone or with others in the course of employment with the Company.

 

5.5                               Remedies.

 

(a)                                 Because the Executive’s services are unique
and because the Executive has access to Confidential Information, the Executive
acknowledges and agrees that if the Executive breaches any of the provisions of
this Section 5, the Company may suffer immediate and irreparable harm for which
monetary damages alone will not be a sufficient remedy and the Company may seek
injunctive relief.  The restrictive covenants stated in this Section 5 are
without prejudice to the Company’s rights and causes of action at law.

 

(b)                                 In addition to the remedies provided in
subsection (a), if the Executive violates any provision of this Section 5, the
Company may, after (i) giving written notice to the Executive of the Board’s
reasonable, good faith belief that Executive has or is materially violating any
of the covenants contained in this Section 5 and (ii) to the extent that the
Board determines reasonably and in good faith that such violation is curable,
giving the Executive 15 business days in which to cease and cure such violation,
and the Executive fails to cease and desist from such violation and/or does not,
in the Board’s reasonable and good faith determination, cure such violation,
immediately cease all payments that it may be providing to the Executive
pursuant to Section 4.3(c)(i); provided, however, that the foregoing shall be in
addition to such other remedies as may be available to the Company and shall not
be deemed to permit the Executive to forego or waive such payments in order to
avoid his or her obligations under this Section 5; provided, further, that any
Release previously executed by the Executive shall continue in effect.

 

5.6                               Interpretation; Severability.

 

(a)                                 The Executive has carefully considered the
possible effects on the Executive of the covenants not to compete, the
confidentiality provisions and the other obligations contained in this
Agreement, and the Executive recognizes that the Company has made every effort
to limit the restrictions placed upon the Executive to those that are reasonable
and necessary to protect the Company’s legitimate business interests.

 

(b)                                 The Executive acknowledges and agrees that
the restrictive covenants set forth in this Agreement are reasonable and
necessary in order to protect the Company’s valid business interests.  It is the
intention of the Parties hereto that the covenants, provisions and agreements
contained herein shall be enforceable to the fullest extent allowed by law.  If
any covenant, provision or agreement contained herein is found by a court having
jurisdiction to be unreasonable in duration, scope or character of restrictions,
or otherwise to be unenforceable, such covenant, provision or agreement shall
not be rendered unenforceable thereby, but rather the duration, scope or
character of restrictions of such covenant, provision or

 

20

--------------------------------------------------------------------------------


 

agreement shall be deemed reduced or modified with retroactive effect to render
such covenant, provision or agreement reasonable or otherwise enforceable (as
the case may be), and such covenant, provision or agreement shall be enforced as
modified.  If the court having jurisdiction shall not review the covenant,
provision or agreement, the Parties hereto shall mutually agree to a revision
having an effect as close as permitted by applicable law to the provision
declared unenforceable.  The Parties hereto agree that if a court having
jurisdiction determines, despite the express intent of the Parties hereto, that
any portion of the covenants, provisions or agreements contained herein are not
enforceable, the remaining covenants, provisions and agreements herein shall be
valid and enforceable.  Moreover, to the extent that any provision is declared
unenforceable, the Company shall have any and all rights under applicable
statutes or common law to enforce its rights with respect to any and all
Confidential Information or unfair competition by the Executive.

 

5.7                               Non-Waiver.  The failure or delay of the
Company at any time to require performance by the Executive of any provision of
this Section 5 or to seek redress against the Executive or any other employee
for any specific breach or threatened breach of this Section 5, even if known,
shall not by itself operate or be construed as a waiver by the Company of its
rights to require performance of that provision or to exercise any right, power
or remedy hereunder, and any waiver by the Company of any breach of any
provision of this Section 5 shall not be construed as a waiver of the provision
itself, or a waiver of any right, power or remedy under this Agreement.  No
notice to or demand on the Executive in any case shall, of itself, entitle the
Executive to any other or further notice or demand in similar or other
circumstances.  This provision shall not be deemed to supersede the common law
of laches; nor shall it bar the defense of laches to application for equitable
remedies.

 

6.                                      Insurance and Indemnification.

 

6.1                               Insurance.  The Company shall use commercially
reasonable efforts to obtain and maintain a policy or policies of directors’ and
officers’ liability insurance customary for similarly situated companies in an
amount not less than that maintained by similarly situated companies, with
reputable insurance companies providing the Executive with coverage for losses
and other potential liabilities.  In all policies of director and officer
liability insurance, the Executive shall be named as an insured in such a manner
as to provide the Executive substantially the same rights and benefits as are
accorded to the Company’s directors and executive officers.

 

6.2                               Indemnification.  To the extent not covered by
insurance, the Company shall provide indemnification and advancement of
reasonable legal expenses to the Executive on terms and conditions and with
rights and benefits substantially the same as is provided from time to time by
the Company to its directors and executive officers.

 

7.                                      Miscellaneous.

 

7.1                               Public Statements.

 

(a)                                 Media Nondisclosure.  The Parties agree that
during the Employment Period or at any time during the Restricted Period, except
as may be authorized in writing by the other, the Parties shall not release or
solicit another to release to the Media any

 

21

--------------------------------------------------------------------------------


 

information concerning or relating to any aspect of the Executive’s termination
from employment with the Company, and/or any aspect of any dispute that may be
the subject of this Agreement.  For the purposes of this Agreement, the term
“Media” includes, without limitation, any news organization, station,
publication, show, website, web log (blog), bulletin board, chat room and/or
program (past, present and/or future), whether published through the means of
print, radio, television and/or the Internet or otherwise, and any member,
representative, agent and/or employee of the same.  Nothing in this
Section 7.1(a) shall be construed to hinder any Party’s right to undertake
actions reasonably appropriate seeking legal redress with regard to any dispute;
nor shall this provision bar any release to the Media that responds to a broadly
disseminated publication of allegations or opinions that are harmful to the
responding Party’s reputation, or that is otherwise required by applicable law,
the Securities and Exchange Commission or the applicable rules of any national
exchange on which the securities of GNC Holdings or any Affiliate thereof is
traded.

 

(b)                                 Non-Disparagement.  The Executive agrees
that during the Employment Period and Restricted Period, the Executive shall not
make any statements, comments or communications in any form, oral, written or
electronic to any Media or any customer, client or supplier of the Company or
any of its Affiliates, which would constitute libel, slander or disparagement of
the Company or any of its Affiliates, including, without limitation, any such
statements, comments or communications that criticize, ridicule or are
derogatory to the Company or any of its Affiliates; provided, however, that the
terms of this Section 7.1(b) shall not apply to communications between the
Executive and, as applicable, the Executive’s attorneys or other persons with
whom communications would be subject to a claim of privilege existing under
common law, statute or rule of procedure.  The terms of this
Section 7.1(b) shall also not apply to communications made by the Executive
pursuant to a legal obligation of the Executive, that is or may be disparaging
of the Company or its Affiliates; provided that the Executive shall use
reasonable best efforts to notify the Company of such required disclosure in
advance of being required to make such disclosure, in order to allow the Company
the opportunity to prevent such disclosure.  The Executive further agrees that
the Executive shall not in any way solicit any such disparaging statements,
comments or communications from others.

 

(c)                                  The Company agrees and warrants that during
the Employment Period and Restricted Period: (i) the Company and its
subsidiaries shall not issue or publish any statements, comments or
communications in written or electronic form to any Media or any customer,
client or supplier of the Company or any of its Affiliates, (ii) the members of
the Board and the executive officers of the Company, in each case in the scope
of their agency as, or in their capacity as, representatives of the Company and
its Affiliates, shall not make any statements, comments or communications in any
form, oral, written or electronic to any Media or any customer, client or
supplier of the Company or any of its Affiliates, which would constitute libel,
slander or disparagement of the Executive; and (ii) the Company shall direct the
members of all boards of directors, officers and employees of the Company and
its Affiliates not to make any statements, comments or communications in any
form, oral, written or electronic to any Media or any customer, client or
supplier of the Company or any of its Affiliates, in any such case which would
constitute libel, slander or disparagement of the Executive, including, without
limitation, any such statements,  comments or communications that criticize,
ridicule or are derogatory to the Executive; provided, however, that the terms
of this Section 7.1(c) shall not apply to any documents required to be filed by
the Company with the Securities and Exchange

 

22

--------------------------------------------------------------------------------


 

Commission, provided that such disclosure is limited to only that which is
required in order to comply with the Company’s communications and is limited to
only that which is required to be disclosed, or communications between the
Company and, as applicable, the Company’s attorneys or other persons with whom
communications would be subject to a claim of privilege existing under common
law, statute or rule of procedure.  The terms of this Section 7.1(c) shall also
not apply to communications made by the Company or any of its Affiliates
pursuant to a legal obligation of the Company or any of its Affiliates, or that
is otherwise required by the applicable rules of any national exchange on which
the securities of GNC Holdings or any Affiliate thereof is traded, that is or
may be disparaging of the Executive; provided that the Company shall use
reasonable best efforts to notify the Executive of such required disclosure in
advance of being required to make such disclosure, in order to allow the
Executive the opportunity to prevent such disclosure.  The Company further
agrees that the Executive shall not in any way solicit any such disparaging
statements, comments or communications from others.

 

7.2                               ARBITRATION.  SUBJECT TO THE RIGHTS UNDER
SECTION 7.3 TO SEEK INJUNCTIVE OR OTHER EQUITABLE RELIEF, BINDING ARBITRATION
SHALL BE THE EXCLUSIVE REMEDY FOR ANY AND ALL DISPUTES, CLAIMS OR CONTROVERSIES,
WHETHER STATUTORY, CONTRACTUAL OR OTHERWISE, BETWEEN THE PARTIES HERETO ARISING
UNDER OR RELATING TO THIS AGREEMENT OR THE EXECUTIVE’S EMPLOYMENT BY OR
TERMINATION FROM THE COMPANY (INCLUDING, BUT NOT LIMITED TO, THE AMOUNT OF
DAMAGES, OR THE CALCULATION OF ANY BONUS OR OTHER AMOUNT OR BENEFIT DUE)
(COLLECTIVELY, “DISPUTES”).  THE PARTIES EACH WAIVE THE RIGHT TO A JURY TRIAL
AND WAIVE THE RIGHT TO ADJUDICATE THEIR DISPUTES UNDER THIS AGREEMENT OUTSIDE
THE ARBITRATION FORUM PROVIDED FOR IN THIS AGREEMENT, EXCEPT AS OTHERWISE
PROVIDED IN THIS AGREEMENT.

 

(a)                                 Mediation First.  In the event either Party
provides a notice of arbitration of any Dispute to the other Party, the Parties
shall promptly proceed to make a good-faith effort to settle the Dispute by
agreement, in a full-day, non-binding mediation with a mediator selected from a
panel of mediators of JAMS.  The mediation will be governed by JAMS mediation
procedures in effect at the time of the mediation.  The Company shall bear the
costs for mediation, including the mediator’s fees; provided, however, that the
Parties shall each bear their own individual costs and attorneys’ fees.  If for
any reason JAMS cannot serve as the mediation administrator, the Company may
select an alternative mediation administrator, such as the American Arbitration
Association (“AAA”), to serve under the terms of this Agreement.  The Executive
may, but is not required to, be represented by counsel in mediation.  Any
mediators proposed for the panel provided for in this Section 7.2(a) must be
available to serve in the Agreed Venue (as defined in Section 7.2(e)).

 

(b)                                 Severability.  It is the intention of the
Parties hereto that the terms of Section 7.2 of this Agreement and its subparts
(the “Arbitration Provision”) shall be enforceable to the fullest extent allowed
by law.  However, if any terms of the Arbitration Provision are adjudicated to
be invalid, illegal or unenforceable, then the Parties hereby stipulate and
agree that (i) the adjudicating authority may and hereby is requested to modify
the effect and/or interpret such terms so that they become valid, legal and
enforceable and are as like the

 

23

--------------------------------------------------------------------------------


 

original terms as possible; (ii) such terms will not affect any other terms of
the Arbitration Provision or this Agreement; (iii) if for any reason the terms
in question cannot be modified or interpreted in accordance with this
subsection, then the Arbitration Provision will be reformed, construed and
enforced as if such terms never had been contained herein and/or have been
severed herefrom; (iv) such invalidity, illegality or unenforceability will not
take effect in any other jurisdiction absent a separate adjudication to that
effect; and (v) the remainder of this Agreement shall continue in full force and
effect.

 

(c)                                  Procedure Generally.  In the event that the
Parties fail to settle at the mediation required by this Agreement, the Parties
agree to submit the Dispute to a single arbitrator selected from a panel of JAMS
arbitrators.  The arbitration will be governed by the JAMS Comprehensive
Arbitration Rules and Procedures in effect at the time the arbitration is
commenced, subject to the terms and modifications of this Agreement.  If for any
reason JAMS cannot serve as the arbitration administrator or cannot fulfill the
panel requirements of the Arbitration Provision, the Company may select an
alternative arbitration administrator, such as AAA, to serve under the terms of
this Agreement.

 

(d)                                 Arbitration Selection.  To select the
arbitrator, the Parties shall make their respective strikes from a panel of
former federal court judges, to the extent available from JAMS (the “First
Panel”).  If the Parties cannot agree upon an arbitrator from the First Panel or
if such a panel is not available from JAMS, then the Parties will next make
their respective strikes from a panel of former Pennsylvania state court trial
and appellate judges, to the extent available from JAMS (the “Second Panel”). 
Any arbitrators proposed for the First and Second Panels provided for in this
Section 7.2(d) must be available to serve in the Agreed Venue.  If the Parties
cannot agree upon an arbitrator from the Second Panel, or if such a panel is not
available from JAMS, then the Parties will next make their respective strikes
from the panel of all other JAMS arbitrators available to serve in the Agreed
Venue.

 

(e)                                  VENUE.  THE PARTIES STIPULATE AND AGREE
THAT THE EXCLUSIVE VENUE OF ANY SUCH ARBITRATION PROCEEDING (AND OF ANY OTHER
PROCEEDING, INCLUDING ANY COURT PROCEEDING, UNDER THIS AGREEMENT) SHALL BE
ALLEGHENY COUNTY, PENNSYLVANIA (THE “AGREED VENUE”).

 

(f)                                   Authority and Decision.  The arbitrator
shall have the authority to award the same damages and other relief that a court
could award.  The arbitrator shall issue a reasoned award explaining the
decision and any damages awarded.  The arbitrator’s decision will be final and
binding upon the Parties and enforceable by a court of competent jurisdiction. 
The Parties will abide by and perform any award rendered by the arbitrator.  In
rendering the award, the arbitrator shall state the reasons therefor, including
(without limitation) any computations of actual damages or offsets, if
applicable.

 

(g)                                  Fees and Costs.  In the event of
arbitration under the terms of this Agreement, the fees charged by JAMS or other
arbitration administrator and the arbitrator shall be borne by the Company,
subject to subsequent reallocation in the determination of the arbitrator and to
the extent permitted by law.  Otherwise, the Parties shall each bear their own
costs, expenses and attorneys’ fees incurred in arbitration; provided, however,
that the prevailing Party shall be entitled to recover and have awarded its
attorneys’ fees, court costs, arbitration

 

24

--------------------------------------------------------------------------------


 

expenses, and its portion of the fees and costs charged by JAMS or other
arbitration administrator, regardless of which Party initiated the proceedings,
in addition to any other relief to which it may be entitled.  The Executive may,
but is not required to, be represented by counsel in arbitration.

 

(h)                                 Limited Scope.  The following are excluded
from binding arbitration under this Agreement:  claims for workers’ compensation
benefits or unemployment benefits; replevin; and claims for which a binding
arbitration agreement is invalid as a matter of law.

 

7.3                               Injunctive Relief.  The Parties hereto may
seek injunctive relief in arbitration; provided, however, that as an exception
to the arbitration agreement set forth in Section 7.2, the Parties, in addition
to all other available remedies, shall each have the right to initiate an action
in any court of competent jurisdiction in order to request injunctive or other
equitable relief regarding the terms of Section 5 or 7.2.  The exclusive venue
of any such proceeding shall be in the Agreed Venue.  The Parties agree (a) to
submit to the jurisdiction of any competent court in the Agreed Venue and (b) to
waive any and all defenses the Executive may have on the grounds of lack of
jurisdiction of such court.  Evidence adduced in any such proceeding for an
injunction may be used in arbitration as well.  The existence of this right
shall not preclude or otherwise limit the applicability or exercise of any other
rights and remedies that a Party hereto may have at law or in equity.

 

7.4                               Settlement of Existing Rights.  In exchange
for the other terms of this Agreement, the Executive acknowledges and agrees
that:  (a) the Executive’s entry into this Agreement is a condition of
employment and/or continued employment with the Company, as applicable;
(b) except as otherwise provided herein, this Agreement will replace any
existing understandings, promises or agreements, whether oral or written,
between the Parties and thereby act as a novation, if applicable; (c) the
Executive is being provided with access to Confidential Information, including,
without limitation, proprietary trade secrets of one or more Company Parties, to
which the Executive has not previously had access; (d) all Company inventions
and intellectual property developed by the Executive during any past employment
with the Company are the exclusive property of the Company; and (e) all
Confidential Information and/or specialized training accessed, created, received
or utilized by the Executive during any past employment with Company, as
applicable, will be subject to the restrictions on Confidential Information
described in this Agreement, whether previously so agreed or not.

 

7.5                               Entire Agreement; Waiver.  This Agreement
contains the entire agreement between the Executive and the Company with respect
to the subject matter hereof, and supersedes any and all prior understandings or
agreements, whether written or oral.  No modification or addition hereto or
waiver or cancellation of any provision hereof shall be valid except by a
writing signed by the Party to be charged therewith.  No delay on the part of
any Party to this Agreement in exercising any right or privilege provided
hereunder or by law shall impair, prejudice or constitute a waiver of such right
or privilege.

 

7.6                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania, without regard to principles of conflict of laws.

 

25

--------------------------------------------------------------------------------


 

7.7                               Successors and Assigns; Binding Agreement. 
The rights and obligations of the Parties under this Agreement shall be binding
upon and inure to the benefit of the Parties hereto and their heirs, personal
representatives, successors and permitted assigns.  This Agreement is a personal
contract, and, except as specifically set forth herein, the rights and interests
of the Executive herein may not be sold, transferred, assigned, pledged or
hypothecated by any Party without the prior written consent of the others.  As
used herein, the term “successor” as it relates to the Company, shall include,
but not be limited to, any successor by way of merger, consolidation or sale of
all or substantially all of such Person’s assets or equity interests.

 

7.8                               Representation by Counsel; Independent
Judgment; No Conflicts.  Each of the Parties hereto acknowledges that (a) it or
the Executive has read this Agreement in its entirety and understands all of its
terms and conditions, (b) it or the Executive has had the opportunity to consult
with any individuals of its or the Executive’s choice regarding its or the
Executive’s agreement to the provisions contained herein, including legal
counsel of its or the Executive’s choice, and any decision not to was the
Executive’s or its alone and (c) it or the Executive is entering into this
Agreement of its or the Executive’s own free will, without coercion from any
source, based upon its or the Executive’s own independent judgment. The
Executive further represents that none of the entry by the Executive into this
Agreement and the Executive’s performance of duties hereunder shall constitute a
breach of any agreement to which the Executive may be subject with any prior
employer.

 

7.9                               Interpretation.  The Parties and their
respective legal counsel actively participated in the negotiation and drafting
of this Agreement, and in the event of any ambiguity or mistake herein, or any
dispute among the Parties with respect to the provisions hereto, no provision of
this Agreement shall be construed unfavorably against any of the Parties on the
ground that the Executive, it, or the Executive’s or its counsel was the drafter
thereof.

 

7.10                        Survival.  The provisions of Sections 4.3(c),
4.3(e), 5 and 7 shall survive the termination of this Agreement.

 

7.11                        Notices.  All notices and communications hereunder
shall be in writing and shall be deemed properly given and effective when
received, if sent by facsimile or telecopy, or by postage prepaid by registered
or certified mail, return receipt requested, or by other delivery service which
provides evidence of delivery, as follows:

 

If to the Company, to:

 

General Nutrition Centers, Inc.
300 Sixth Avenue
Pittsburgh, PA  15222
Attention:  Chairman, Board of Directors

 

with a copy to the Chief Legal Officer of the Company, at the same address.

 

26

--------------------------------------------------------------------------------


 

If to the Executive, to:

 

the Executive, at the most recent address of the
Executive on file with the Company.

 

with copy to:

 

Gary Trachten, Esq.
Kudman Trachten Aloe LLP
350 Fifth Avenue — Suite 4400
New York, NY  10118

 

or to such other address as one Party may provide in writing to the other Party
from time to time.

 

7.12                        Counterparts.  This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.  Facsimile or electronic
transmission of any signed original document or retransmission of any signed
facsimile or electronic transmission will be deemed the same as delivery of an
original.  At the request of any Party, the Parties will confirm facsimile or
electronic transmission by signing a duplicate original document.

 

7.13                        Captions.  Paragraph headings are for convenience
only and shall not be considered a part of this Agreement.

 

7.14                        No Third Party Beneficiary Rights.  No entity or
person not a Party hereto shall have any right to enforce any provision of this
Agreement, even if indirectly benefited by it.

 

7.15                        Withholding.  Any payments provided for hereunder
shall be paid net of any applicable withholding required under Federal, state or
local law and any additional withholding to which Executive has agreed.

 

7.16                        Section 409A of the Code.

 

(a)                                 Although the Company does not guarantee to
the Executive any particular tax treatment relating to the payments and benefits
under this Agreement, it is intended that such payments and benefits be exempt
from, or comply with, Code Section 409A, and all provisions of this Agreement
shall be construed in a manner consistent with the requirements for avoiding
taxes or penalties under Code Section 409A.  The Parties mutually desire to
avoid adverse tax consequences associated with the application of Code
Section 409A to this Agreement and agree to cooperate fully and take appropriate
reasonable actions to avoid any such consequences under Code Section 409A,
including delaying payments and reforming the form of the Agreement
(maintaining, to the maximum extent reasonably possible, the original intent and
economic benefit to Executive and the Company of the applicable provisions) if
such action would reduce or eliminate taxes and/or interest payable as a result
of Code Section 409A.  In addition, Sections 7.16(b) through 7.16(d) shall take
precedence over any contrary terms in this Agreement.

 

27

--------------------------------------------------------------------------------


 

(b)                                 A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following such
termination of employment that are considered “nonqualified deferred
compensation” under Code Section 409A unless such termination is also a
“separation from service” within the meaning of Code Section 409A and, for
purposes of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.” 
If the Executive is deemed on the date of termination to be a “specified
employee” within the meaning of that term under Code Section 409A(a)(2)(B), then
with regard to any payment that is considered “nonqualified deferred
compensation” under Code Section 409A payable on account of a “separation from
service,” such payment or benefit shall be made or provided at the date which is
the earlier of (1) the expiration of the six-month period measured from the date
of such “separation from service” of the Executive, and (2) the date of the
Executive’s death (the “Delay Period”).  Upon the expiration of the Delay
Period, all payments and benefits delayed pursuant to this
Section 7.16(b) (whether they would have otherwise been payable in a single sum
or in installments in the absence of such delay) shall be paid or reimbursed to
the Executive in a lump sum with interest at the prime rate as published in The
Wall Street Journal on the first business day following the end of the Delay
Period, and any remaining payments and benefits due under this Agreement shall
be paid or provided in accordance with the normal payment dates specified for
them herein.

 

(c)                                  With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Code Section 409A, (i) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit;
(ii) the amount of expenses eligible for reimbursement, or in-kind benefits,
provided during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
provided, that the foregoing clause (ii) shall not be violated with regard to
expenses reimbursed under any arrangement covered by Section 105(b) of the Code
solely because such expenses are subject to a limit related to the period the
arrangement is in effect; and (iii) such payments shall be made on or before the
last day of the Executive’s taxable year following the taxable year in which the
expense was incurred.

 

(d)                                 If under this Agreement, an amount is to be
paid in two or more installments, for purposes of Code Section 409A, each
installment shall be treated as a separate payment.  In no event may Executive,
directly or indirectly, designate the calendar year of any payment to be made
under this Agreement that is considered nonqualified deferred compensation.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement, intending it
as a document under seal, to be effective for all purposes as of the Effective
Date.

 

 

WITNESS/ATTEST:

 

GENERAL NUTRITION CENTERS, INC.

 

 

 

 

 

By:

/s/ Richard T. Rocheleau

 

By:

/s/ Richard J. Wallace

Name:

Richard T. Rocheleau

 

Title:

Director

 

 

 

 

 

WITNESS/ATTEST:

 

GNC HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Richard T. Rocheleau

 

By:

/s/ Richard J. Wallace

Name:

Richard T. Rocheleau

 

Title:

Director

 

 

 

 

 

WITNESS/ATTEST:

 

EXECUTIVE

 

 

 

 

 

By:

/s/ Laura Archbold

 

By:

/s/ Michael Archbold

Name:

Laura Archbold

 

Title:

Michael Archbold

 

29

--------------------------------------------------------------------------------


 

 

EXHIBIT A

 

GENERAL RELEASE AND COVENANT NOT TO SUE

 

Reference is made to that certain Employment Agreement, dated as of August 4,
2014  between General Nutrition Centers, Inc. and GNC Holdings, Inc. (the
“Company,” and together with General Nutrition Centers, Inc., referred to herein
as “GNC”) and me, Michael Archbold (referred to herein as “I”) (such Employment
Agreement as may have been amended or otherwise modified from time to time in
accordance with its terms, the “Employment Agreement”).  Capitalized terms used
but not otherwise defined in this General Release and Covenant Not to Sue (this
“Release”) shall have the meanings ascribed thereto in the Employment Agreement.

 

1.                                      Resignation. I, Michael Archbold, hereby
resign, retroactive to the date of the termination of my employment, as an
officer and director of the Company, Centers and any of their Affiliates and
from any such positions held with any other entities at the direction of, or as
a result of my affiliation with, GNC or any of its Affiliates.  I agree to
promptly execute and deliver such other documents as GNC shall reasonably
request to evidence such resignations.  In addition, I hereby agree and
acknowledge that the date of the termination of my employment, as an officer and
director of the Company, shall also be date of my termination from all other
offices, positions, trusteeships, committee memberships and fiduciary capacities
held with, or on behalf of, GNC or any of its Affiliates.

 

2.                                      Confirmation of Termination.  I
acknowledge that, subject to the terms and conditions of the Employment
Agreement, the date of the termination of my employment as an officer and
director of the Company will serve as the termination date of my employment for
purposes of participation in and coverage under all benefit plans and programs
sponsored by or through GNC.  I acknowledge and agree that GNC shall not have
any obligation to rehire me, nor shall GNC have any obligation to consider me
for employment, after the date of the termination of my employment as an officer
and director of the Company.

 

3.                                      General Release and Waiver.  I, Michael
Archbold, on behalf of myself and my heirs, executors, administrators and
assigns, in consideration of the Company’s agreement to pay me the severance and
other payments and benefits as more fully described in the Employment Agreement
in accordance with the terms and conditions of the Employment Agreement, do
hereby (except as expressly stated herein) release and forever discharge and
covenant not to sue (a) GNC and each of its Affiliates and their respective
past, present and future subsidiaries, divisions, Affiliates and related
business entities, directors, officers, executives, members, agents,
fiduciaries, trustees, administrators, managers, supervisors, shareholders,
investors, employees and representatives and each of their respective successors
and assigns (both individually and in their official capacities) (collectively,
the “Releasees”), from any and all actions, causes of action, covenants,
contracts, claims, demands, suits, and liabilities whatsoever, which I ever had,
now have or may have arising prior to or on the effective date of this Release
by reason of my employment with or severance of my employment from the Company
and/or its affiliates (“Claims”).

 

1

--------------------------------------------------------------------------------


 

By signing this Release, I am providing a complete waiver of all Claims that may
have arisen, whether known or unknown, up until and including the effective date
of this Release. This includes, but is not limited to, claims based on the Age
Discrimination in Employment Act of 1967, as amended, the Americans with
Disabilities Act of 1990, as amended, the Family and Medical Leave Act of 1993,
as amended, the Civil Rights Act of 1964, as amended, the Civil Rights Act of
1991, as amended, Section 1981 of the Civil Rights Act of 1866, as amended, the
Equal Pay Act, as amended, the Immigration Reform and Control Act of 1986, as
amended, the Employee Retirement Income Security Act of 1974, as amended
(excluding claims for accrued, vested benefits under any employee benefit or
pension plan of the Released Parties subject to the terms and conditions of such
plan and applicable law), the Sarbanes-Oxley Act of 2002, as amended, the
Pennsylvania Human Relations Act, as amended, the Pennsylvania Equal Pay Law, as
amended, or any other Federal, state, or local law, any common law, public
policy, contract (whether oral or written, express or implied) except as
expressly excluded below, or tort law, and any other local, state or Federal
law, regulation or ordinance having any bearing whatsoever on the terms and
conditions of my employment and the cessation thereof, provided, however, that
this Release shall not apply to (i) the Company’s obligations to provide me the
severance and other payments and benefits to which I am entitled under the
Employment Agreement in accordance with its terms and conditions, (ii) the
Company’s and/or its insurers’ obligation(s) to provide me indemnification,
defense, advancement or reimbursement of expenses to which I am or would be
entitled under applicable public law, the Company’s bylaws as in effect as of
the time of the underlying claim, or any contract of insurance, (iii) any
vested, nonforfeitable benefits to which I may be entitled pursuant to any
employee benefit plan maintained by the Company from time to time during my
employment with the Company, or (iv) claims for compensation for injuries that
are subject to and compensable solely under the Workers Compensation Law
(collectively, “Excluded Claims”).  This Release is not intended to interfere
with my right to file a charge with the Equal Employment Opportunity Commission
(“EEOC”) in connection with any claim I believe I may have against any
Releasee.  Notwithstanding the preceding sentence, by executing this Release, I
hereby waive the right to recover in any proceeding I may bring before the EEOC
or any state human rights commission on my behalf.  I further agree, promise and
covenant that, to the maximum extent permitted by law neither, I, nor any
person, organization, or other entity acting on my behalf has filed or will
file, charged or will charge, claimed or will claim, sued or will sue, or caused
or will cause or permitted or will permit to be filed, charged or claimed, any
action for damages or other relief (including injunctive, declaratory, monetary
or other relief) against the Releasees with respect to any Claims other than
Excluded Claims.

 

4.                                      Knowing and Voluntary Waiver.   (a)  I
have been afforded at least twenty-one (21) days to review this Release and the
opportunity to consult with legal counsel, and I am signing this Release
knowingly, voluntarily and with my own free will, and with full understanding of
its terms and effects. (b) I have had answered to my satisfaction any questions
I have asked with regard to the meaning and significance of all the terms and
conditions of the provisions of this Release and have not relied on any
statements or explanations made by any Releasee or their legal counsel.  (c)  I
voluntarily accept the severance and other payments and benefits to which I am
entitled under the Employment Agreement, for the purpose of making full and
final settlement of all Claims referred to above and agreeing to abide by the
terms and

 

A-2

--------------------------------------------------------------------------------


 

conditions contained in this Release.  (d) I also understand that I have seven
(7) days after my execution of this Release to revoke this Release, and that
this Release will not become effective if I exercise my right to revoke my
signature within seven (7) days of my execution of this Release.  (e) I
understand that such revocation must be delivered in writing to the chief legal
officer of the Company at its headquarters at: 300 Sixth Avenue, Pittsburgh, PA
15222, on or prior to 5:00 p.m. Eastern Standard Time (or Eastern Daylight Time,
as applicable) on the seventh (7th) day after I have signed this Release, in
order for such revocation to be effective.

 

5.                                      Effective Time of Release.  This
Release, once signed (and dated on the date signed) and returned to the Company
by the date required under the Employment Agreement at its headquarters at: 300
Sixth Avenue, Pittsburgh, PA 15222, Attention:  Chairman of the Board, shall be
effective on the eighth (8th) day after this Release is signed.

 

6.                                      Governing Law.  This Release will be
governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania.  If any provision in this Release is held invalid or unenforceable
for any reason, the remaining provisions shall be construed as if the invalid or
unenforceable provision had not been included.

 

IN WITNESS WHEREOF, I have executed this Release on this        day of
                          , 20      .

 

 

 

 

Michael Archbold

 

 

A-3

--------------------------------------------------------------------------------